TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00858-CV


                          Florists’ Transworld Delivery, Inc., Appellant

                                                 v.

            Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
            and Ken Paxton, Attorney General of the State of Texas, Appellees


                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-002894, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 The parties, in furtherance of a settlement of the underlying action, have filed a

joint motion to dismiss this appeal. They have also agreed and move that the dismissal be with

prejudice, that the costs of this appeal by taxed against appellant, and that costs and expenses

relating to the underlying litigation be borne by the party incurring same. We grant the motion,

dismiss the appeal with prejudice, and tax costs as the parties have agreed. See Tex. R. App. P.

42.1(a)(2)(A).


                                              __________________________________________________
                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Joint Motion

Filed: August 15, 2018